DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 1/18/2022 has been entered.
3.  	This office action is responsive to the Applicant’s amendment filed on 9/21/2021. Claims 21, 36, and 41-42 have been amended. Claims 21-42 are pending and will be considered for examination.
4.	In light of applicant’s amendments to the claims, the 112 rejection to the claims are withdrawn.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5. 	Claims 21, 23-25, 29, 31-33, 35-38, and 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rankers, Ulrich (US 2011/0009813 A1) in view of Chung et al. (US 2013/0050106 A1) and further in view of Parker, Kathryn L. (US 2002/0078393 A1).
 	As in independent Claim 21, Rankers teaches a portable infusion pump system (figs. 2-3, par. 62, a portable medical device, such as an insulin infusion pump), comprising: 
a portable infusion pump (figs. 2-3, par. 62, the portable medical device, such as an insulin infusion pump);
 	an input interface comprising a touchscreen configured to receive touch input from a user (figs. 2-3, pars. 72-73, the portable medical device comprises a touch screen (e.g., a  touch screen 220 of an insulin infusion pump 200 of fig. 2, or a touch screen 234 of the portable device 206 of fig. 3) to receive touch inputs from a user);
 	a processor configured to process touch input received through the touchscreen to control operations of the portable infusion pump (fig. 5, pars. 82, 84-85, the medical device comprises a processor to process touch input received through the touch screen to perform operations; further see at least pars. 155-156), wherein the processor is further configured to:
 	place the touchscreen into a locked mode that limits touch input received into the touchscreen (pars. 101, 115, the portable medical device comprising the touch screen that can be locked that disables modules or functions of the device with the touch inputs).
 	Rankers does not appear to explicitly teach displaying an unlock screen on the touchscreen, the unlock screen configured to inform the user of the predetermined activation sequence required to unlock the touchscreen; unlocking the touchscreen from the locked mode upon receiving a predetermined activation sequence of touch input through the unlock screen, the predetermined activation sequence comprising a series of predetermined alphanumeric characters selected through the touchscreen.
	However, in the same field of the invention, Chung teaches displaying an unlock screen on the touchscreen (see at least figs. 2, 4, pars. 35, 38-40, a mobile device in a locked mode that displays icons labeled numbers 1 through 9 on a screen (or a touchscreen) to unlock/release the device); 
unlocking the touchscreen from the locked mode upon receiving a predetermined activation sequence of touch input through the unlock screen (see at least figs. 2, 4, pars. 35, 38-40, the mobile device receives a preset sequence of touch inputs via the screen (or unlock/release screen) from a user), the predetermined activation sequence comprising a series of predetermined alphanumeric characters selected through the touchscreen (see at least figs. 2, 4, pars. 35, 38-40, the preset sequence of touch inputs comprising a series alphanumeric characters (i.e., the icons labeled numbers 1 through 9)  selected/touched through the touchscreen).
  	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device taught by Chung to present the unlock screen for releasing the locked mode of the mobile device when the portable medical device in the locked mode for disabling some modules, functions, features of the device. The motivation or suggestion would be to provide a unlock screen that reduces an accidental or unintended activation or deactivation so that a user can securely release the device for enabling functions of the device.
 	Rankers and Chung do not appear to explicitly teach that the unlock screen configured to inform the user of the predetermined activation sequence required to unlock the touchscreen.
	However, in the same filed of the invention, Parker teaches that the unlock screen configured to inform the user of the predetermined activation sequence required to unlock the touchscreen (par. 39, a system can display a message to a user that displays instructions as to how the user can unlock a device, e.g., provide the sequence of buttons presses; further see pars. 40-41).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device with the predetermined aviation sequence taught by Chung with the displaying of the instructions as to how the user can unlock a device taught by Parker such that the user can provide the input comprising the activation sequence on the series of the keys displayed on the touch screen to unlock the device/mode. The motivation or suggestion would be to provide a message indicating instructions as to how the user can unlock a device for presenting user-friendly unlocking process.

 	As in Claim 23, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker further teaches that the series of predetermined alphanumeric characters are presented as touch-selectable icons on the touchscreen (Chung, see at least figs. 2, 4, pars. 35, 38-40, a mobile device in a locked mode that displays icons labeled numbers 1 through 9 on a screen (or a touchscreen) to unlock/release the device).

 	As in Claim 24, Rankers-Chung-Parker teaches all the limitations of Claim 23. Rankers-Chung-Parker further teaches that the touch-selectable icons include separate icons displaying the numbers 1, 2 and 3 (Chung, see at least figs. 2, 4, pars. 35, 38-40, a mobile device in a locked mode that displays icons labeled numbers 1 through 9 on a screen (or a touchscreen) to unlock/release the device. Examiner notes that the limitation is afforded no additional patentable weight, as this is a design choice. The display the icons labeled numbers 1 through 9 and performs equally as well as the claimed invention, such as selecting/touching a number of preset icons for unlocking the device. Chung is clearly capable of providing three icons on the screen instead of presenting nine icons. These descriptive design elements will not distinguish the claimed invention from Chung in terms of patentability. See Cf. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); See Ex parte Clapp, 227 U.S.P.Q. at 973 (BPAI 1985)).

 	As in Claim 25, Rankers-Chung-Parker teaches all the limitations of Claim 24. Rankers-Chung-Parker further teaches that the predetermined activation sequence is selection of the 1, 2 and 3 icons in numerical order (Chung, see at least figs. 2, 4, pars. 35, 38-40, the preset sequence of touch inputs comprise the series alphanumeric characters (i.e., the icons labeled numbers 1 through 9) selected/touched through the touchscreen. Examiner notes that the limitation is afforded no additional patentable weight, as this is a design choice. The display the icons labeled numbers 1 through 9 and performs equally as well as the claimed invention, such as selecting/touching a number of preset icons for unlocking the device. Chung is clearly capable of providing three icons on the screen instead of presenting nine icons. These descriptive design elements will not distinguish the claimed invention from Chung in terms of patentability. See Cf. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); See Ex parte Clapp, 227 U.S.P.Q. at 973 (BPAI 1985)).

  	As in Claim 29, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker further teaches that the processor is configured to place the touchscreen into the locked mode when touch input is detected at one or more regions of the touchscreen at which touch input for control of the portable ambulatory infusion pump is not intended to be received (Rankers, figs. 5, 14, pars. 72-74, the portable medical device configures to disable modules, functions, features, or operations of the device (e.g., device 400) and at least one of its functions of the insulin/therapy device 400 can be displayed thus, the user cannot control the displaced function or module with the touch input on the touch screen of the device).

 	As in Claim 31, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker further teaches that the processor is configured to place the touchscreen into the locked mode upon entering a safe mode in which at least one system component is deactivated (Rankers, figs. 5, 14, pars. 72-74, the portable medical device configures to disable modules, functions, features, or operations of the device (e.g., device 400) and at least one of its functions of the insulin/therapy device 400 can be disabled).

 	As in Claim 32, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker further teaches that the input interface and the processor are part of the portable infusion pump (Rankers, figs. 2-3, at least pars. 72-74).

 	As in Claim 33, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker further teaches a remote control device configured to remotely control the portable infusion pump, and wherein the input interface and the processor are part of the remote control device (Rankers, figs. 2-3, at least pars. 72-74).

 	As in Claim 35, Rankers-Chung-Parker teaches all the limitations of Claim 33. Rankers-Chung-Parker further teaches that the remote control device is a dedicated remote control specifically designed for use with the portable infusion pump (Rankers, figs. 2-3, at least pars. 72-74, the portable device 206 of fig. 3 can remotely (or wirelessly) control the infusion pump 200 of fig. 2).

 	Claim 36 is substantially similar to claim 21 and rejected under the same rationale.
 	As in Claim 37, Rankers-Chung-Parker teaches all the limitations of Claim 36. Rankers-Chung-Parker further teaches that presenting a user interface for control of an ambulatory infusion pump on a touchscreen display includes presenting the user interface on the ambulatory infusion pump (Rankers, figs. 2-3, 72-74, for example, the insulin infusion pump 200 displays various types of information or data to the user, such as the current glucose level of the patient, the time, a graph or chart of the patient's glucose level versus time, etc. for controlling the infusion pump).

	As in Claim 38, Rankers-Chung-Parker teaches all the limitations of Claim 36. Rankers-Chung-Parker further teaches that presenting a user interface for control of an ambulatory infusion pump on a touchscreen display includes presenting the user interface on a remote control device configured to remotely control the portable infusion pump (Rankers, figs. 2-3, 72-74, for example, the wireless portable displays 206 displays various types of information or data to the user for remotely controlling the infusion pump).

 	As in Claim 41, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker further teaches that the unlock screen is configured to present written instructions to the user that guide the user through entering the predetermined activation sequence-required to unlock the touchscreen (Parker, par. 39, a system can display a message to a user that displays instructions as to how the user can unlock a device, e.g., provide the sequence of buttons presses).  
 	Claim 42 is substantially similar to claim 41 and rejected under the same rationale.


6. 	Claims  22 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rankers, Ulrich (US 2011/0009813 A1) in view of Chung et al. (US 2013/0050106 A1) in view of Parker, Kathryn L. (US 2002/0078393 A1) and further in view of Hyde et al. (US 8893053 B1).
 	As in Claim 22, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker does not teach that the processor is configured to require that the series of predetermined alphanumeric characters be selected within a predetermined activation time value of each other in order to unlock the touchscreen.
 	However, in the same filed of the invention, Hyde teaches that the processor is configured to require that the series of predetermined alphanumeric characters be selected within a predetermined activation time value of each other in order to unlock the touchscreen (figs. 1-2, at least col. 4, lines 23-37 and line 4 to col. 5, line 6, a mobile device displays a number of graphical buttons labeled with numerals. The user need to enter inputs (e.g., touching number keys) within the predetermined time to unlock the mobile device. If a user does not touch these buttons, interactions of the mobile device can be limited; further see col. 3, line 57 to col. 4, line 8).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device with the predetermined aviation sequence taught by Chung with the displaying of the instructions as to how the user can unlock a device taught by Parker with the touching of the buttons within the predefined period of time for enabling interactions of the mobile device taught by Hyde to touch the buttons within the predefined period of time for enabling interactions of the mobile device when the portable medical device displays the unlock screen for the user to enter inputs for enabling the device. The motivation or suggestion would be to provide a way to enable or disable the device by touching the device within a predefined period of time so that a user can securely release the device for enabling functions of the device.

 	Claim 39 is substantially similar to claim 22 and rejected under the same rationale.


7. 	Claims  26,  30, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rankers, Ulrich (US 2011/0009813 A1) in view of Chung et al. (US 2013/0050106 A1) in view of Parker, Kathryn L. (US 2002/0078393 A1) and further in view of Bhogal, Nikhil (US 2012/0307126 A1).
	As in Claim 26 Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker does not teach that the processor is further configured to display a wake icon when in the locked mode, and the unlock screen is displayed only after the processor receives touch input at the wake icon.
 	However, in the same filed of the invention, Bhogal teaches that the processor is further configured to display a wake icon when in the locked mode, and the unlock screen is displayed only after the processor receives touch input at the wake icon (figs. 5A-5B, pars. 180-181, a portable multifunction device 100 displays a locked device interface 500-A including unlock image object 502 in virtual channel 4.  With the user input with the unlock image object 502 (e.g., dragging the unlock image object 502 across channel 504), a password entry user interface 508 as an authentication screen can be presented to unlock the device 100).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device with the predetermined aviation sequence taught by Chung with the displaying of the instructions as to how the user can unlock a device taught by Parker with the presenting of the unlock screen (or authentication screen) after sliding the unlock slider control taught by Bhogal to present he unlock screen (or authentication screen) after sliding the unlock slider control when the portable medical device in the locked mode for disabling some modules, functions, features of the device. The motivation or suggestion would be to provide a unlock screen after sliding unlock slider control that reduces an accidental or unintended activation or deactivation so that a user can securely release the device for enabling functions of the device.

 	As in Claim 30, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker does not teach that the processor is configured to place the touchscreen into the locked mode upon receiving an input at a physical button of the system configured to cause the touchscreen to be placed in the locked mode.
 	However, in the same filed of the invention, Bhogal teaches that the processor is configured to place the touchscreen into the locked mode upon receiving an input at a physical button of the system configured to cause the touchscreen to be placed in the locked mode (at least pars. 149-150, 189, a user may press one or more physical buttons, such as home or menu button 204 for locking the portable multifunction device 100 comprising a touch screen).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device taught by Chung with the presenting of the unlock screen (or authentication screen) after sliding the unlock slider control taught by Bhogal to present he unlock screen (or authentication screen) after sliding the unlock slider control when the portable medical device in the locked mode for disabling some modules, functions, features of the device. The motivation or suggestion would be to provide one or more physical buttons for a user to easily and quickly lock a portable medical device.

	Claim 40 is substantially similar to claim 26 and rejected under the same rationale.
8. 	Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rankers, Ulrich (US 2011/0009813 A1) in view of Chung et al. (US 2013/0050106 A1) in view of Parker, Kathryn L. (US 2002/0078393 A1) and further in view of Bui et al. (US 2002/01432906 A1).
	As in Claim 27, Rankers-Chung-Parker teaches all the limitations of Claim 21. Rankers-Chung-Parker does not teach that the processor is configured to automatically place the touchscreen into the locked mode after one or more predetermined sequences of user interaction with the pump.
 	However, in the same filed of the invention, Bui teaches that the processor is configured to automatically place the touchscreen into the locked mode after one or more predetermined sequences of user interaction with the pump (at least pars. 57-58, 62-63).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device with the predetermined aviation sequence taught by Chung with the displaying of the instructions as to how the user can unlock a device taught by Parker with the placing of the medical device (or insulin pump) to the lockout mode with inputs taught by Bui to place the medical device (or insulin pump) to the lockout mode with inputs when the portable medical device presents the unlocked mode.  The motivation or suggestion would be to provide a way to place the medical device to the lockout mode so that a user can safely control delivering medical treatments (e.g., an insulin).
 	As in Claim 28, Rankers-Chung and Bui teach all the limitations of Claim 27. Rankers-Chung further teaches that wherein the one or more predetermined sequences of user interaction with the pump include execution of a bolus delivery command (Hamann, at least pars. 57-58, 62-63).


9. 	Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rankers, Ulrich (US 2011/0009813 A1) in view of Chung et al. (US 2013/0050106 A1) in view of Parker, Kathryn L. (US 2002/0078393 A1) and further in view of Kiani et al. (US 20110105854 A1).
	As in Claim 34, Rankers-Chung-Parker teaches all the limitations of Claim 33. Rankers-Chung-Parker does not teach that the remote control device is a smartphone.
 	However, in the same filed of the invention, Kiani teaches that the remote control device is a smartphone (see figs. 2, pars. 188-189, a medical device can remotely communicate with remote devices such as smart phone, PDAs, etc.; further see pars. 99, 142).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the disabling of the functions of the portable medical device in the locked mode taught by Rankers with the presenting of the unlock screen for releasing the locked mode of the mobile device with the predetermined aviation sequence taught by Chung with the displaying of the instructions as to how the user can unlock a device taught by Parker with the remotely communicating with remote device (e.g., smart phone) taught by Kiani to remotely communicate between the remote device and the medical device when the portable medical device presents user interfaces for controlling some modules, functions, features of the device. The motivation or suggestion would be to provide a way to remotely communicate between the medical device and the smart phone so that a user (or patient) can easily monitor his condition or receive information using his smart phone.

Response to Arguments
10.	Applicant's arguments with respect to the claims 21-42 have been fully considered, but are moot in view of the new ground(s) of rejection.
 	Applicant appears to argue that the predetermined sequence of selected buttons or icons is done by the processor, not by the user- specific activation sequence. The Examiner respectively disagrees. As explained in the previous sent out Office Action on 10/15/2021, electronic devices with touch-screens and applications running on such devices may be unlocked by one of several well-known unlocking procedures, such as pressing a predefined set of buttons or entering a code or password. The activation sequence on the series of the predetermined buttons or icons can be predetermined using several different methods. However, the Specification does not specify that the activation sequence is predetermined by the processor (e.g., the device or system, not by the user-specific activation sequence).
 	Examiner notes that Examiner has cited additional refences below that teach the features of activation sequence comprising a predetermined sequence of selected buttons that can be done by a processor/device, not by the user-specified activation sequence. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	1)     Chalk et al. (US 2005/0122315 A1), “Communications Device And Supporting Network”. See at least paragraph [0120] , a sequence of inputs (clicking buttons) programmed by a device can be entered to unlock the device.
  	 2)    Beshke; Thomas C.  (US 2002/0164998 A1), “System And Method For Providing Position-based Information To A User Of A Wireless Device ". See at least paragraph [0018], a processor can be programmed with a predetermined required access code that, when matched by the input of the user through selecting the correct value 103 sequence, permits the processor 104 to operate a controlled device.
 	3)    Everhart; Glenn Cobourn  (US 2018/0165441 A1), “Systems And Methods For Multifactor Authentication”. See at least paragraphs [0021]-[0022], [0024], fig. 1, access codes can be given to a user by a device/system.
4)    Younis, Saed (US 2002/0164998 A1), “System And Method For Providing Position-based Information To A User Of A Wireless Device”. See at least paragraph [0041], A device can be prgrammned to activate an application upon receibing a predetermined sequence of numbers (e.g., "3-1-1" or "4-1-1").


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144